STIPULATION AND ORDER DISMISSING ALL OF PLAINTIFFS’ CLAIMS AGAINST DEFENDANT WITH PREJUDICE

MICHAEL D. PETOSKEY, Chief Judge.
The parties having stipulated that all of the claims by Audrey Perry, Gerald Ching-wa, and The Tribal Council of the Little Traverse Bay Bands of Odawa Indians against defendant Frederick Roy Harrington, Jr. be dismissed with prejudice, and the court being fully advised;
IT IS HEREBY ORDERED that all of the claims by plaintiffs Audrey Ferry, Gerald Chingwa and The Tribal Council of the Little Traverse Bay Bands of Odawa Indians against defendant Frederick Roy Harrington, Jr. be dismissed with prejudice.